DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    PHILIP MORRIS USA INC. and
                R.J. REYNOLDS TOBACCO COMPANY,
                            Appellants,

                                     v.

                              MARY HOWLES,
                                Appellee.

                                No. 4D17-31

                              [March 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez-Powell, Judge; L.T. Case No. 2007-CV-
034919 (03).

   Geoffrey J. Michael of Arnold & Porter Kaye Scholer LLP, Washington,
DC, and Scott A. Chesin of Mayer Brown LLP, New York, NY, for appellant
Philip Morris, USA Inc. and William L. Durham of King & Spalding,
Atlanta, GA, for appellant R.J. Reynolds Tobacco Co.

   David J. Sales of David J. Sales, P.A., Jupiter, Alex Alvarez, Philip
Holden and Michael Alvarez of the Alvarez Law Firm, Coral Gables, and
Jay P. Dinan of Parker Waichman LLP, Bonita Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.